ACCEPTED
                                                                               04-15-00668-CV
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                         10/29/2015 2:11:07 PM
                                                                                KEITH HOTTLE
                                                                                        CLERK
                                  04-15-00668-CV
                         No. _____

                                                             FILED IN
           In the Fourth District Court of Appeals    4th COURT OF APPEALS
                                                       SAN ANTONIO, TEXAS
                     San Antonio, Texas
                                                      10/29/2015 2:11:07 PM
                                                          KEITH E. HOTTLE
                                                               Clerk
RICHARD FUHRMANN, CHARLES FUHRMANN, II, DEBRA G. FUHRMANN
      (F/K/A DEBRA PETTY), AND LANEY CLARE FUHRMANN,
      INDEPENDENT EXECUTOR OF THE ESTATE OF CARL IRA
                  FUHRMANN, JR., DECEASED,
                         Appellants,

                             v.

DABNEY NOEL PETTY, CHRISTOPHER PETTY AND ELIZABETH PETTY,
      IAN MATTHEW PETTY SARGENT, AND FROST BANK,
                       Appellees.


         On Appeal from the Probate Court Number One
                     Bexar County, Texas
                      Cause No. 140,221


           UNOPPOSED MOTION TO ABATE APPEAL


                                     Wallace B. Jefferson
                                     State Bar No. 00000019
                                     wjefferson@adjtlaw.com
                                     Rachel A. Ekery
                                     State Bar No. 00787424
                                     rekery@adjtlaw.com
                                     Amy Warr
                                     State Bar No. 00795708
                                     awarr@adjtlaw.com
                                     ALEXANDER DUBOSE
                                     JEFFERSON & TOWNSEND LLP
                                     515 Congress Avenue, Suite 2350
                                     Austin, Texas 78701-3562
                                     Telephone: (512) 482-9300
                                     Facsimile: (512) 482-9303

               ATTORNEYS FOR APPELLANTS
      Appellants Richard Fuhrmann, Charles Fuhrmann, II, Debra G. Fuhrmann

(f/k/a Debra Petty), and Laney Clare Fuhrmann, Independent Executor of the Estate

of Carl Ira Fuhrmann, Jr., Deceased file this motion to abate the above-styled appeal

for 60 days so they may continue to engage in settlement discussions.

      The final judgment was signed on July 10, 2015, and the notice of appeal was

filed October 7, 2015. The record is due November 9, 2015, and the filing of the

record will start the parties’ briefing deadlines. Several of the parties have already

made substantial progress in reaching a settlement. An additional 60 days is needed

to finalize those terms and pursue discussions with the remaining parties. This

abatement is not sought for purposes of delay.

      Accordingly, Appellants respectfully request that these proceedings be abated

for 60 days, until December 28, 2015, including suspension of all current deadlines.

If the parties reach a settlement, Appellants will immediately move to lift the

abatement and take all steps required to effectuate the settlement. If the parties do

not reach a settlement, Appellants will notify the Court promptly—in any event

before expiration of the abatement period.
Respectfully submitted,

/s/ Wallace B. Jefferson
Wallace B. Jefferson
State Bar No. 00000019
wjefferson@adjtlaw.com
Rachel A. Ekery
State Bar No. 00787424
rekery@adjtlaw.com
Amy Warr
State Bar No. 00795708
awarr@adjtlaw.com
Alexander Dubose Jefferson &
Townsend LLP
515 Congress Avenue, Suite 2350
Austin, Texas 78701-3562
Telephone: (512) 482-9300
Facsimile: (512) 482-9303

Patricia Rouse Vargas
State Bar No. 2043029
pvargas@duncanlaw.com
Michael P. Repp
State Bar No. 24064104
mrepp@duncanlaw.com
DUNCAN, BRESSLER & LIU, INC.
1020 N.E. Loop 410, Suite 500
San Antonio, TX 78209-1224
Telephone: (210) 224-0781
Facsimile: (210) 224-6958

ATTORNEYS FOR APPELLANTS




2
                           CERTIFICATE OF CONFERENCE
      On October 26-28, 2015, I communicated with:

          • Christopher Hodge, counsel for Appellees Dabney Noel Petty,

             Christopher Petty, and Elizabeth Petty;

          • Kortney Kloppe-Orton, counsel for Appellee Frost Bank; and

          • Russell Aldrich, counsel for Ian Matthew Petty Sargent

concerning this motion to abate, and they stated that their clients do not oppose the

relief sought in this motion.


                                             /s/ Amy Warr
                                             Amy Warr




                                         3
                            CERTIFICATE OF SERVICE
      On October 29, 2015, I electronically filed this Unopposed Motion to Abate

Appeal with the Clerk of the Court using the eFile.TXCourts.gov electronic filing

system which will send notification of such filing to the following:

Christopher T. Hodge                    Marvin Pipkin
State Bar No. 24037974                  State Bar No. 16026600
chodge@langleybanack.com                mpipkin@pipkinoliver.com
LANGLEY & BANACK, INC.                  Kortney M. Kloppe-Orton
745 East Mulberry, Suite 900            State Bar No. 00794104
San Antonio, Texas 78212                kkloppe@pipkinoliver.com
Telephone: (210) 736-6600               PIPKIN & OLIVER, L.L.P.
Facsimile: (210) 735-6889               1020 NE Loop 410, #810
                                        San Antonio, Texas 78209
Attorneys for Appellees Dabney          Telephone: (210) 820-0082
Noel Petty and Christopher Petty        Facsimile: (210) 820-0077
and Elizabeth Petty
                                        Attorneys for Appellee, Frost Bank
Russell Aldrich
State Bar No. 24078132
russ@aldrichfirm.com
Serena Hanor Aldrich
State Bar No. 24085169
serena@aldrichfirm.com
ALDRICH LAW FIRM, PLLC
909 NE Loop 410, Suite 602
San Antonio, Texas 78209
Telephone: (210) 253-9226
Facsimile: (210) 598-7221

Attorneys for Appellee Ian Matthew
Petty Sargent


                                             /s/ Wallace B. Jefferson
                                             Wallace B. Jefferson


                                         4